Citation Nr: 1623358	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-08 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for chronic obstructive pulmonary disease (COPD). 


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to March 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinet part, granted service connection for COPD, and assigned initial noncompensable rating.  The issue on appeal was previously remanded by the Board in April 2015.  
In April 2015, the Board had also remanded the issue for initial compensable rating for gastroesophageal reflux disease (GERD) with gastritis/hiatal hernia for the period from September 20, 2011 to August 31, 2013 in other to provide the Veteran a statement of the case.  See 38 C.F.R. § 19.26 (2014); Manlincon v. West, 12 Vet. App. 238 (1999).  In May 2015, the RO issued a statement of the case regarding the issue for a compensable rating for GERD from September 20, 2011 until severance on September 1, 2013; however, the Veteran has not filed a substantive appeal (VA Form 9).  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20. 302(b) (2015).  As such, the Veteran has not perfected his appeal, and the issue is not currently before the Board for consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his COPD disability warrants a compensable rating.  The Veteran has specifically maintained that his respiratory disability warrants a 60 percent disability rating.  See Veteran's March 2013 substantive appeal (VA Form 9).  

The Veteran's respiratory disability is currently rated under the provisions of Diagnostic Code 6604, for rating COPD.  38 C.F.R. § 4.97.  Under Diagnostic Code 6604, a 10 percent rating is warranted for Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted. A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 60 percent rating is warranted for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  Id.

Further, the provisions of 38 C.F.R. § 4.96(d)(6) (2015) indicate that when there is a disparity between the results of different pulmonary function tests, so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is to be used.

The evidence includes a pulmonary function laboratory result from Lawrence Memorial Hospital dated in January 2009.  Pre-bronchodilator tests results were reported as follows: FVC 49 percent predicted; FEV-1 35 percent predicted; FEV-1/FVC 70 percent predicted; and DLCO 95 percent; post-bronchodilator tests results were as follows: FVC 53 percent predicted; FEV-1 43percent predicted; and FEV-1/FVC 81 percent predicted.

The Board notes that the Veteran initially filed his claim for service connection for COPD in September 2011.  Although received during the appeal period, the January 2009 pulmonary function laboratory test results are well outside the claims period and thus such evidence is not probative as to the disability picture during the rating period on appeal.  

The evidence during the appeal period includes an April 2012 VA respiratory condition examination.  The examiner confirmed a COPD diagnosis.  At that time pre-bronchodilator tests results were reported as follows:  FVC 66 percent predicted; FEV-1 52 percent predicted; FEV-1/FVC 80 percent predicted; and DLCO 95 percent; post-bronchodilator tests results were as follows: FVC 63 percent predicted; FEV-1 51 percent predicted; FEV-1/FVC 82 percent predicted; and DLCO unreported.  The examiner indicated that the Veteran had severe obstructive physiology with evidence of air trapping.  

The Board finds that the April 2012 VA examination report is inadequate.  Specifically, there is a disparity between the results of different pulmonary function tests (i.e., FEV-1 and FEV-1/FVC) which would result in different evaluations under Diagnostic Code 6604; however, the April 2012 VA examiner did not provide an explanation for why one pulmonary function test more accurately reflects the Veteran's pulmonary function opposed to the other pulmonary function test results as required under 38 C.F.R. § 4.96(d)(6).  As such, the Board finds that clarification is needed.

The Board notes that, pursuant to the Board's April 2015 remand, the Veteran was scheduled for a VA examination in July 2015, but failed to report for the scheduled examination and has provided no reason for his failure to report.  However, the appeal of an initial disability rating is an original compensation claim and must be rated based on the evidence of record when a claimant fails to report for a scheduled VA examination without good cause.  See Turk v. Peake, 21 Vet. App. 565, 570 (2008).  In the present case, however, the pertinent evidence of record is inadequate for rating purposes.  As such, a remand for a clarifying medical opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a clarifying medical opinion from the April 2012 VA examiner.  A physical examination is not warranted unless deemed necessary.  (If the examiner who conducted the April 2012 VA respiratory examination is unavailable, then arrangements should be made for an appropriate specialist to review the claims folder and provide a clarifying VA medical opinion).  The examiner should specifically address the following:
Review the results of the pulmonary function testing conducted during the April 2012 VA examination, and indicate which out of the FEV, FEV-1, and FEV-1/FVC test results more accurately reflect the Veteran's pulmonary function.  See 38 C.F.R. § 4.96(d)(6).

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Then, readjudicate the Veteran's claim on appeal, taking into consideration all newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


